DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 7/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-10917634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 41-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See Non-Final Rejection of parent case 16/251017 dated 4/8/20.
Applicant’s arguments, see parent case 16/251017, filed 7/23/20, with respect to 1, 15, 22, which directly correspond to claims 41, 51, and 56, respectively, have been fully considered and are persuasive. 
In regards to claim 41, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method for evaluating registration of virtual image content from a head-mounted display system by a user's eye and specifically including “determining whether the position of the eye is within a display registration volume of the head-mounted display system, wherein the display registration volume is an imaginary volume associated with proper fit of the head-mounted display system relative to the user's eye; and providing a notification based on a determination that the position of the eye is outside the display registration volume, where the notification indicates at least that the display and the eye are not properly registered.”
In regards to claim 51, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method for evaluating registration of virtual image content from a head-mounted display system by a user's eye and specifically including “determining whether the position of the eye is more than a first threshold distance outside of a viewing volume of the head-mounted display system; and in response to determining that the position of the eye is more than the first threshold distance outside of the viewing volume of the head-mounted display system, providing feedback to the user indicating that the display and the eye are not properly registered.”
In regards to claim 56, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed wherein the display is configured to project light into the user's eye to display the virtual image content with different amounts of wavefront divergence corresponding to different depth planes; and providing feedback to the user if the light projected by the head-mounted display is determined to not be properly registered, wherein the feedback comprises a suggestion to the user to swap out a currently-installed interchangeable fit piece for another interchangeable fit piece.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        11/8/21




/VIJAY SHANKAR/Primary Examiner, Art Unit 2622